Citation Nr: 1500168	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-44 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right wrist disability. 

2.  Entitlement to service connection for a left wrist disability. 

3. Entitlement to service connection for a right knee disability, to include residual swelling.

4.  Entitlement to an increased rating in excess of 10 percent for a left knee osteoarthritis status post arthroscopic surgery for meniscectomy, chondromalacia and Baker cyst. 

5.  Entitlement to an initial compensable rating prior to December 29, 2010, and a rating higher than 10 percent thereafter for post-surgical lumbosacral back strain and spondylolysis.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1992, from January 2003 to August 2004, and from July 2006 to November 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to schedule the Veteran for a hearing.  The action specified in the February 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran requested a videoconference hearing before a member of the Board, but failed to report to his scheduled hearing or provide good cause for such.  Accordingly, his request is considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased disability evaluations for his service connected left knee and low back disabilities.  The Veteran was last provided a VA examination of these conditions in March 2012, almost three years ago.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, on remand, the Veteran should be scheduled for new VA examinations of his service connected left knee and low back disabilities.

The Veteran is also seeking entitlement to service connection for a bilateral wrist disability.

Service treatment records show complaints of bilateral wrist pain, including the Veteran's retirement physical in June 2009.  At a December 2009 VA general medical examination, the Veteran complained of aching and stiffness in his wrist since 2004, without any specific trauma.  On examination, the Veteran's range of motion was slightly limited, but the Veteran was not diagnosed with any wrist disability.  The Veteran's history of recurrent wrist pain and limitation of motion suggest some impairment of the joints, but it is unclear from the record whether the Veteran has a diagnosed disability of the wrists.  Accordingly, on remand, the Veteran should be afforded a VA examination to clarify whether he has any disability affecting his left and right wrists, and, if so, whether it is at least as likely as not that this disability had onset in service or is otherwise related to the Veteran's active military service.  

Finally, the Veteran is seeking entitlement to service connection for a right knee disability, to include as secondary to his service connected left knee disability.  In March 2012, a VA examiner concluded that the Veteran's right knee disability was not related to service because there is no evidence of a chronic knee disability in service or within the years immediately following the Veteran's separation from service.  However, the Board notes that the Veteran's Form DD 214 Certificate of Release or Discharge from Active Duty shows that the Veteran has a Parachutist's Badge and an Air Assault Badge.  The Veteran's participation in parachute jumps subjected his lower extremities to repeated impact.  The examiner failed to address whether the physical demands of the Veteran's active military service, including his airborne training, could have caused or aggravated the Veteran's right knee disability.

Additionally, in a March 2013 addendum opinion, a VA examiner opined that the Veteran's right knee disability was less likely than not secondary to the Veteran's left knee disability.  While the examiner conceded that weight bearing joint problems can affect contralateral joints, resulting in abnormal gait, the examiner stated that the Veteran has a normal gait and therefore it is unlikely that any problems with the left knee affected his right knee.  However, the Veteran has not always been observed to have a normal gait.  For example, a November 2012 VA Orthopedic Surgery Note reflects that the Veteran is walking with a slight limp.  August 2012 and December 2011 VA Orthopedic Surgery Notes describes the Veteran's gait as "guarded", while a December 2010 VA Primary Care Note describes his gait as antalgic.  The March 2013 VA examiner does not discuss this evidence or address whether the Veteran's gait was sufficiently irregular that a right knee problem could have developed secondary to the Veteran's service connected left knee disability.

On remand, the Veteran should be afforded a new VA examination of his right knee.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA outpatient treatment records from April 2013 through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for VA examinations of his left knee and low back to evaluate the current severity of these service connected disabilities.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of his left and right wrists.  

The examiner is asked to identify any disability or disabilities affecting the Veteran's wrists, if any.  

For each identified condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The examiner should consider the Veteran's in-service complaints of wrist pain.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should schedule the Veteran for a VA examination of his right knee disability.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

The examiner should address whether the physical demands of the Veteran's almost twenty years of military service, including his participation in parachute jumps as part of his airborne training, caused or aggravated the Veteran's active military service.  

The examiner should also address whether the Veteran's right knee disability was caused or aggravated by his service connected left knee disability.  The examiner is asked to discuss evidence showing that the Veteran has on some occasions had an antalgic gait as a result of his knee disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

